Citation Nr: 0324708	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1973.

In March 2002, the veteran testified at a videoconference 
hearing held in lieu of an in-person Travel Board hearing.  A 
transcript of this hearing is associated with the claims 
file.  The Veterans Law Judge holding that hearing is no 
longer employed by the Board.  

In September 2002, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a previously denied claim of entitlement to service 
connection for a chronic acquired psychiatric disorder.  The 
Board then conducted further development of this matter, 
pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

In June 2003 the veteran was sent a letter advising him that 
the Veterans Law Judge holding the March 2002 hearing was no 
longer employed by the Board and asked him to clarify whether 
he wished another hearing before the Board.  This letter 
states that if he did not reply within 30 days from the date 
of this letter, the Board would assume that he did not want 
another hearing.  The veteran did not respond to this letter.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

In September 2002 the Board undertook additional development 
on the issue on appeal pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed.  

In January 2003, the Board provided notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  

The veteran did not waive review by the agency of original 
jurisdiction of all the evidence obtained pursuant to this 
development.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  




The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

Evidence obtained pursuant to the Board's September 2002 
development request consists of reports of VA medical records 
from 1996 to 2002.

This evidence has not been considered by the RO, and the 
appellant has not waived initial consideration of this 
particular evidence by the agency of original jurisdiction.  
38 C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should review the May 
2003 VA medical opinions to ensure that 
they are responsive to and in complete 
compliance with the Board's directives 
and development and if not, the VBA AMC 
should implement corrective procedures, 
including additional examination and 
medical opinions if deemed warranted.  



The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  In addition, the VBA AMC must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  The VBA AMC should adjudicate the 
issue of entitlement to service 
connection for a chronic acquired 
psychiatric disorder on a de novo basis.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
December 2001 supplemental statement of 
the case (SSOC).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  


No action is required of the appellant until he is notified 
by the RO; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examinations may adversely affect the outcome of his claim 
for service connection.  38 C.F.R. § 3.655 (2002).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


